JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s order filed November 80, 2012, be affirmed. The district court properly affirmed the Bankruptcy Court’s grant of summary judgment for the appel-lees because appellant failed to show how their handling of the 2009 insurance claim constituted a breach of any duty arising under the deed of trust. And because summary judgment was appropriate, the district court was correct that appellant was not entitled to a jury trial before the Bankruptcy Court. Furthermore, the district court properly determined appellant provided no basis for questioning the Bankruptcy Court’s impartiality. See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994) (“[Jjudicial rulings alone almost never constitute a valid basis for a bias or partiality motion.”). Nor has appellant offered any grounds for challenging the jurisdiction of the Bankruptcy Court in her adversary proceeding, or the jurisdiction of the district court to hear her appeal pursuant to 28 U.S.C. § 158(a)(1).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.